Title: From Thomas Jefferson to James Monroe, 29 March 1823
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Mar. 29. 23.
In answering a letter from mr Short I indulged myself in some off-hand speculations on the present lowering state of Europe, random enough to be sure; yet, on revising them, I thought I would hazard a copy to you, on the bare possibility that, out of them, you might, as we sometimes do from dreams, pick up some hint worth improving by your own reflection. at any rate the whole reverie will lose to you only the few minutes required for it’s perusal, and therefore I hazard it with the assurance of my constant affection and respect.Th: Jefferson